Date: May 22, 2009 For Release: Immediate Contact: Investor Contact: Gary J. Morgan, Joseph Hassett, VP Senior Vice President of Finance, CFO Gregory FCA Communications 215-723-6751 610-228-2110 Met-Pro Corporation Announces First Quarter Financial Results Harleysville, PA, May 22, 2009 – Raymond J. De Hont, Chairman and Chief Executive Officer of Met-Pro Corporation (NYSE: MPR), today announced the Company’s financial results for the first quarter ended April 30, Net sales for the first quarter ended April 30, 2009 were $19.6 million compared with net sales of $22.7 million for the same quarter last year. Net income totaled $1.0 million and diluted earnings per share were $0.07 for the first quarter, compared with net income of $1.9 million and diluted earnings per share of $0.13 for the same period last year. “Results in the first quarter continue to reflect weakness in our large project revenues due to a global slowdown in capital spending as well as a moderating pace of general business activity,” said De Hont. “Gross margins in the quarter remained strong, reflecting the continued progress of our efficiency initiatives, including global sourcing, more effective logistics, and lean manufacturing, as well as the ability of our flexible manufacturing strategy to quickly adjust costs to match our level of business activity. Selling, general and administrative expenses for the first quarter, however, increased versus the same quarter last year primarily due to external variables such as the impact of fluctuations in the stock market on the Company’s pension plans combined with higher healthcare and stock option expenses. While we had previously taken actions to control expenses, such as freezing our pension plans, in the aggregate the increases in these expenses totaled approximately $500,000 in the first quarter. Selling expenses in last year’s first quarter included the positive effect of the receipt of a $300,000 legal settlement. When combined these four S,G&A items represent approximately a $0.04 per share difference between the respective quarters. “During the first quarter, the Company generated $5.9 million in cash flow from operating activities. As a result, our balance sheet remains extremely strong with over $26.4 million in cash and only $4.9 million of debt. This will not only allow us to support investments to further enhance efficiency initiatives, develop new products, and expand into new growth markets, but will also allow us to take advantage of potential acquisition opportunities. Economic conditions are still posing a challenge, as demonstrated by our $18.9 million of bookings in the first quarter compared with $28.0 million for the same quarter last year.
